The plaintiff sued the defendant on an account "for work done and services performed," an itemized statement of the account being attached to the petition; and a copy of the same is set out in the above statement in this case. The account sued on was for balancing and posting the books of the defendant company for the last three months in 1944, and for preparing and compiling 1944 State and Federal income tax returns for the defendant company. The part of its demurrer, which the plaintiff in error here (defendant below) insists that the court erred in overruling, is that the plaintiff "does not allege that he had, previous to the service he alleges he performed, obtained a license for the year 1945 from the Georgia State board of accountancy, nor that he had applied to said board for registration." There was no necessity for any such allegations in the petition, as it does not show that the plaintiff was engaged in the profession of public accounting, as defined by the statute, so as to be required to obtain a license from the State board of accountancy, or to register with said board. The defendant company contends in its brief that the Code, § 84-213, is applicable to the plaintiff. This section provides in part: "It shall be unlawful: For any person other than a certified public accountant, certified and registered as provided by this chapter, to practice as a certified public accountant, or hold himself out as, or assume to practice as a certified public accountant, or use the term `Certified Public Accountant,' or the abbreviation `C. P. A.'"
The petition does not show that the plaintiff was practicing as a certified public accountant, or holding himself out as such, or *Page 799 
that he used the term "Certified Public Accountant," or the abbreviation "C. P. A."
The petition does not show that he was engaged in the practice of public accounting, and that he maintained an office for such purpose in this State, or that he used the style or title of public accountant. See Code (Ann. Supp.), § 84-215.
It is within the legitimate province of a bookkeeper to balance and post books without obtaining a license as a certified public accountant or registering as a public accountant. Also, a person other than a public accountant or certified public accountant may legally prepare State and Federal income tax returns for another, without registering as a public accountant or obtaining a license as a certified public accountant.
The petition set out a cause of action, and was not subject to the defendant's speaking demurrer.